EXHIBIT 10.3 

 

PURCHASE, SALE AND CAPITAL CONTRIBUTION AGREEMENT

 

 

 



Seller:

Global Equity Funding, LLC

a Kansas limited liability company

13901 Conser Apt. 1607

Overland Park, KS 66223

 

 

Buyer:

Viking Investments Group, Inc.

a Nevada Corporation

1330 Avenue of the Americas, Suite 23A

New York, NY 10019



 

 

 

 



Purchase Price:

$400,000 (cash component)

Closing Date:

February 9th, 2016

 

1,200,000 common shares of Viking (stock component)

 

 



 

 

 

1. CONSIDERATION. The supporting consideration for this Agreement will be the
exchange of the Purchase Price for the Property and the agreement to make
capital contributions to Seller, and the mutual covenants and agreements
contained herein. The Parties stipulate and agree that said consideration is
sufficient to support this Agreement.

 

2. SALE OF PROPERTY. Seller owns a certain working interest in and to the oil
and gas leases described on Exhibit 'A' attached hereto and incorporated herein
by reference (the "Leases"). Seller shall sell, transfer, convey and deliver to
Buyer at closing, and Buyer shall purchase and acquire at closing: (a) a
percentage of working interest in and to the Leases sufficient so as to transfer
to the Buyer as of the closing existing production equivalent to 8 barrels per
day (the "Working Interests"); and (b) the undivided interest in and to all oil
and gas wells, equipment, fixtures and other personal property located upon the
Leases and used in connection with oil and gas operations upon the Leases
attributable to the Working Interests being purchased by Buyer; The property
sold and to be conveyed hereby as hereinabove described may hereinafter be
referred to collectively as the "Property."

 

3. PURCHASE PRICE. In exchange for the Property, the Buyer agrees to:

 



 

(a) Execute and deliver to the Seller a Promissory Note dated effective as of
the closing date and evidencing a debt of the Buyer to the Seller on the
following terms: (i) Principal Amount: $400,000; (ii) Repayment: (a) the date on
which the Buyer completes a financing transaction to facilitate the repayment of
a $1,500,000 bridge loan expected to be secured by the Buyer on or about
February 10th, 2016 (the “Bridge Loan”), provided there are surplus funds to do
so; or (b) 30 days after repayment of the Bridge Loan; (iii) Other – other than
to repay the Bridge Loan, the Buyer shall not, without the Seller’s prior
written consent, obtain financing to facilitate additional acquisitions until
the Buyer’s indebtedness to the Seller is paid in full; and (iv) Adjustment –
the Purchase Price shall be adjusted Purchase Price shall be adjusted pro rata,
or, Seller shall provide additional leases, if the production transferred to the
Buyer is not equal to 8 barrels per day; and

 

 

 

 

(b) Issue one million two hundred thousand (1,200,000) shares of common stock in
Buyer which are currently valued at $0.10 per share being traded under the
trading symbol VKIN (the “Shares”).



 

4. ASSIGNMENT FORM. Seller shall at closing execute an assignment conveying to
Buyer the stated working interest in and to the Leases. Said Assignment shall be
in the form attached hereto as Exhibit 'C.'

 

5. CLOSING. Closing shall be on or before February 9, 2016 at a time and place
mutually agreeable to Buyer and Seller. This transaction shall be made effective
as of 12:01 a.m. on the Closing Date (the "Effective Time"). At closing Buyer
shall delivery the Promissory Note, and shall deliver the agreed upon common
stock of Buyer to Seller and Seller shall deliver the fully executed Assignment
and Bill of Sale.

 

6. DUE DILIGENCE PERIOD. Buyer may perform any inspections or commission any
studies or evaluations of the Property at Buyer's sole cost and expense as part
of its due diligence prior to Closing. Such due diligence shall include but not
be limited to reservoir studies, title work, surveying, or appraisal.

 

  1

   



 

7. NO BUSINESS RELATIONSHIP. Nothing in this Agreement will be deemed, held, or
construed to make either party a partner or associate of the other in the
operation of the Leases, or to render either party liable for any debts,
liabilities, or obligations incurred by the other party. It is expressly
understood and agreed that the relationship between the parties hereto will
always be that of vendor and vendee except pursuant to the JOA’s pursuant to
Paragraph 16 herein.

 

8. SELLERS RETENTION. Seller or its agent shall continue to operate and produce
the Leases until Closing. Seller shall retain all production from said
operations prior to closing and shall pay all expenses and liabilities to the
date of closing. All continuing services such as utilities, pumper fees and
related expenses shall become on the date of closing Buyer’s liability.

 

9. TIME IS OF THE ESSENCE. It is very important to the Parties that this sale is
performed in a prudent and timely manner. Time is of the essence, thus all
things which are required to be done by certain dates must be done, otherwise
such failure shall be deemed a material default. If either party breaches this
agreement the non-breaching party may elect to declare this null and void and
all right of the defaulting party hereunder shall terminate. If the
non-breaching party does not exercise its option to terminate this agreement,
said non-breaching party may require specific performance and also exercise any
other legal rights and remedies available to it, and said non-breaching party
shall be entitled to recover from the breaching party its cost, expenses and
attorney fees incurred in enforcing the terms of this agreement or pursuing a
remedy as a result of the breach of this agreement.

 

10. POSSESSION AT CLOSING. Possession of the Property shall be on the date of
closing and Seller shall have any risk of casualty loss prior to said date, and
Buyer the risk of casualty loss on and after that date. Buyer shall be permitted
to come upon the Leases to make such inspections of the Property as it may
reasonably desire. Nothing shall be removed from the Leases while making such
inspections and respect must be paid to the landowner rights.

 

11. TAXES. All property, ad valorem, severance or other taxes assessed against
the Property shall be prorated as of the closing. All such taxes which are
currently due or payable shall be paid by Seller prior to closing. Buyer will
bear all applicable sales or similar taxes imposed by any state, county,
municipal or other governmental entity as a result of this sale.

 

12. SELLERS' REPRESENTATIONS AND WARRANTIES. This Agreement is made and entered
into based upon the belief that the following representations made by Seller is
true and will continue to be true as of the date of closing:

 

a. Title. Seller owns the interest in and to the Property which is to be
transferred to Buyer at closing. The title to the Property is such that upon
purchase by Buyer, the title to the Property will be free of any encumbrances.
"Encumbrances" shall mean any, liens, mortgages, security interests, unitization
agreements, pooling agreements, orders to plug wells, penalties for
overproduction, or production curtailment orders.

 

b. Authority to Enter Into This Agreement. (i) Seller has the authority to enter
into this Agreement; (ii) its signatories have been properly authorized to enter
into this Agreement (including the execution and delivery of any other agreement
(including with respect to any JOA or Assignment, on the date of that JOA or
Assignment), document, certificate, or instrument contemplated by this Agreement
as to be executed and delivered by Sellers) and to perform all of the covenants
and agreements contained herein; (iii) Seller is not a party to, subject to, or
bound by any agreement or instrument or any statute, regulation, judgment, or
decree of any court or governmental body which could at the date of the Closing
prevent the performance of any of Sellers' obligations under this Agreement or
adversely affect Buyer's Interests obtained in the Property; (iv) to the extent
not disclosed, there are no other contracts or agreements relating to the
Property; and (v) all suppliers, contractors and subcontractors who have
supplied labor or materials upon the Leases have been fully paid.

 

c. Warranty. Seller warrants that no act or omission by it or any of its agents
or employees could give rise to an action or claim of any kind relating to the
Property, the operator of the Leases, or to impair the title to the same. The
terms "action or claim" as used in this paragraph shall mean any action in tort,
contract or regulatory agency claim, by any person or entity.

 

d. Production. Seller warrants that they are not aware of any facts or
circumstances which would cause such production to decline at rates greater than
normal and customary decline rates for the Working Interests, and Seller agrees
to provide current run tickets for all of the Leases to the Buyer within 5
business days of the execution hereof and prior to the Closing Date..

 

e. Brokers' Fees. Seller has not incurred any liability, contingent or
otherwise, for brokers' or finders' fees relating to the transactions
contemplated by this Agreement for which Buyer, any of its affiliates, or any of
Buyer's interests in the Property shall have any liability.

 

  2

   



 

The terms of this paragraph shall survive closing and shall not merge with the
assignment and bill of sale executed by Seller and delivered to Buyer at
closing. If it is determined at any time prior to closing that any of the above
representations is not true or that there is a substantial likelihood that any
of the above representations are not true, Buyer shall have the right to cancel
this Agreement. Notwithstanding anything to the contrary herein, all
representations by Seller shall be treated as if each Seller is making said
representation insofar as it relates to the portion of the Property currently
owned by said Seller. Under no circumstances shall any Seller be liable for any
breach of representation or warranty by any other Seller, and the Seller shall
not be jointly and severally liable for any warranty or representation contained
herein or in the assignment and bill of sale that is executed and delivered at
closing.

 

13. WARRANTIES BY SELLERS. In the event Buyer ultimately purchases the Leases
and related property, Seller warrants that all the "Representations by Sellers"
contained in paragraph 12 of this Contract are true and in the event that it is
ever determined a representation is not true, Seller will, at Buyer's election,
either (1) take the necessary remedial action to make the situation consistent
with Sellers's representation plus pay to Buyer the difference between the
Property as represented and the value of the Property once the problem is
identified and remedied; or (2) pay to Buyer an amount equal to the cost of
remedying the problem plus the difference between the Property as represented
and the value of the Property once the problem is identified and remedied. In
addition, Seller shall indemnify Buyer against all actual losses and damages
sustained as a result of such breach of Seller's warranty. The terms of this
paragraph shall survive closing and shall not merge with the assignment and bill
of sale executed by Seller and delivered to Buyer at closing.

 

14. BUYER'S REPRESENTATIONS AND WARRANTIES. This Agreement is made and entered
into based upon the belief that the following representations made by Seller is
true and will continue to be true as of the date of closing:

 

a. Buyer's Stock. The shares of common stock to be transferred to Seller at
Closing represent unimpaired shares of common stock in and to Buyer, which are
currently valued at $0.10 per share and are traded under the trading symbol
VKIN. Such shares shall be considered restricted securities pursuant to the
Securities Act of 1933, as amended, but Buyer warrants that Rule 144 is
currently available for the Buyer generally as a safe harbor under Rule 4(a)(1)
of the Securities Act of 1933, as amended, as Buyer meets the current
information and non-shell requirements therein. Buyer further agrees that Seller
shall have piggy-back registration rights as to such shares and that Buyer will
include as many of such shares as can be registered pursuant to registration
limitations in any Form S-1 registration statement filed by the Buyer during the
two years following the Closing Date.

 

b. Authority to Enter Into This Agreement. (i) Buyer has the authority to enter
into this Agreement; (ii) its signatories have been properly authorized to enter
into this Agreement (including the execution and delivery of any other agreement
(including with respect to any JOA or Assignment, on the date of that JOA or
Assignment), document, certificate, or instrument contemplated by this Agreement
as to be executed and delivered by Buyer) and to perform all of the covenants
and agreements contained herein; (iii) Buyer is not a party to, subject to, or
bound by any agreement or instrument or any statute, regulation, judgment, or
decree of any court or governmental body which could at the date of the Closing
prevent the performance of any of Buyer's obligations under this Agreement or
adversely affect Sellers' interest obtained in the common stock of Buyer.

 

c. Accredited Investor. Buyer and will acquire the Property for its own account
and not with a view to a sale or distribution thereof in violation of the
Securities Act and the rules and regulations thereunder, any applicable state
Blue Sky Laws or any other applicable securities laws.

 

d. Independent Evaluation. Buyer, through their members and their respective
affiliates, are sophisticated in the evaluation, purchase, ownership,
development, investment in and operation of oil and gas properties. In making
its decision to enter into this Agreement and to acquire the subject interest in
the Property, Buyer, except to the extent of Sellers' express representations
and warranties herein, has relied on its own independent investigation, review
and analysis of such information and material as Buyer in its discretion has
deemed relevant, which investigation, review and analysis was done by Buyer and
their own advisors (including, to the extent deemed necessary by Buyer, legal,
tax, economic, environmental, geological and geophysical, engineering and other
advisors) and not on any factual representations or opinions of Seller or any
representatives or consultants or advisors engaged by or otherwise purporting to
represent Seller or any affiliate or principal of Sellers.

 

e. Brokers' Fees. Buyer has incurred any liability, contingent or otherwise, for
brokers' or finders' fees relating to the transactions contemplated by this
Agreement for which Sellers, any of its affiliates, or any of Sellers' interests
in the Property shall have any liability.

 

  3

   



 

15. WARRANTIES BY BUYER. Buyer warrants that all the "Representations by Buyer"
contained in paragraph 14 of this Agreement are true and in the event that it is
ever determined a representation is not true, Buyer will, take the necessary
remedial action to make the situation consistent with Buyer's representation,
and pay to Seller all lost profits, consequential damages and other expenses
incurred while waiting for Buyer to complete said remedial action. In addition,
Buyer shall indemnify Seller against all actual losses and damages sustained as
a result of such breach of Buyer's warranty including all costs incurred to
defend any claims, whether or not such claims are ultimately determined to have
been valid. The terms of this paragraph shall survive closing and shall not
merge with the documents executed and delivered at closing.

 

16. OPERATION OF THE LEASES AFTER CLOSING. – intentionally deleted.

 

17. ADJUSTMENTS. The following adjustments shall be made after Closing.

 

a. Oil, gas and other production from or attributable to the working interest in
and to the Leases to be sold to Buyer which is produced prior to the Effective
Time shall belong to Seller, and that which is produced on or after the
Effective Time shall belong to Buyer, subject to third party revenue and royalty
interests. Buyer will assume all responsibility for notifying the purchaser(s)
of production of the change of ownership. Seller and Buyer shall execute such
documents as may be reasonably required by any purchaser of production.

 

b. Buyer and Seller will effect a cash adjustment to account for Saleable Oil in
any oil storage tank on the Leases at the Effective Time. As of the Effective
Time the parties will jointly measure the oil above the commercial draw down
valve in storage tanks on the Leases (the "Saleable Oil") and when oil is next
sold after the Closing Date the amount allocated to Buyer and Seller shall be
divided at that time.

 

c. The parties shall jointly read utility meters so that utility costs can be
allocated pursuant to this Agreement with the adjustment for Seller's share to
be made when the utility bill is next received after the Effective Time.

 

d. Seller shall be responsible for all costs of ownership and operation of the
Leases up to the Effective Time, and Buyer shall be responsible for all such
costs from and after the Effective Time.

e. If Seller operates the Leases for the benefit of Buyer after the Effective
Time, or if Buyer operates the Leases prior to the Effective Time for the
benefit of Seller, then the party benefitting from such interregnum operations
shall reimburse the operating party for the reasonable costs of such operations,
including direct field labor and benefits, contract labor and services, repairs,
replacement parts, supplies and fuels.

 

f. Within 45 days following the Effective Time the parties shall settle and pay
the adjustments provided for in this paragraph.

 

18. CONFIDENTIALITY. Buyer agrees that all information obtained from the
examination of Sellers' files and records shall remain confidential. In the
event the transactions contemplated by this Agreement are not closed, Buyer will
return to Seller all copies of such files and all other information relating to
the Property obtained pursuant to this Agreement, except as to that information
obtained from records available to the public. This Agreement and the
transaction contemplated herein shall be kept confidential and shall not be
disclosed to any other party without the written consent of all Parties. Prior
to closing, neither party shall make or release any public statements or
announcements, including those to the media, concerning this Agreement or any
transactions contemplated by this Agreement without the prior written consent of
the other. To the extent that either party has a legal obligation or duty to
release any public statements or announcements, such announcements shall
describe the transaction as one entered into with "an undisclosed Buyer" or "an
undisclosed Seller" and shall not specifically describe the Property to he sold
or acquired.

 

19. DISCLAIMERS. The parties hereby stipulate and agree that neither party has
made any representations or warranties of any kind to the other which are not
expressly included herein. The parties further stipulate and agree that neither
of them have entered into this agreement or changed their respective positions
based upon any representations or warranties made by the other party which are
not expressly included herein.

 

  4

   



 

20. MISCELLANEOUS.

 

A. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon, and inure to
the benefit of, the Parties hereto and their respective successors, heirs,
administrator, and assigns. Either Buyer or Seller may assign all or any portion
of their rights hereunder to a third party.

 

B. AMENDMENTS. This Agreement may be amended or modified only by a written
instrument executed by the Seller and the Buyer.

 

C. GOVERNING LAW. This Agreement shall be governed by, construed and enforced in
accordance with the laws of Kansas. The venue of any action shall be in Miami
County, Kansas.

 

D. MERGER OF PRIOR AGREEMENTS. This Agreement, as may be amended, and the
exhibits attached hereto constitute the entire Agreement between Buyer and
Seller with respect to the purchase and sale of the Property and supersede all
prior Agreements and understandings between the Parties hereto relating to the
subject matter hereof.

 

E. CONSENT OR WAIVER. No consent or waiver, express or implied, by either Party
to or of any breach or default by the other Party in the performance of this
Agreement shall be construed as a consent or waiver to or of any subsequent
breach or default in the performance by such other Party of the same or any
other obligations hereunder.

 

F. COUNTERPARTS. This Agreement may be executed in counterparts and all
counterparts shall be considered part of one Agreement binding on all parties
hereto.

 

G. CAPTIONS. Captions herein are for convenience of reference only and in no way
define, limit, or expand the scope or intent of this Agreement.

 

H. SEVERABILITY. In the event that one or more of the provisions hereof shall be
held to be illegal, invalid, or unenforceable, such provisions shall be deemed
severable and the remaining provisions hereof shall continue in full force and
effect.

 

I. JOINT DRAFTING. The Parties shall be considered joint drafters of this
Agreement so as not to construe this contract against one Party as drafter more
than the other.

 

J. SURVIVAL OF TERMS. The terms of this Agreement shall survive Closing and
shall not merge with the Assignment and Bill of Sale referenced herein.

 

K. DEFAULT. Time is of the essence of this Agreement. In the event either Party
fails to comply with any of the terms of this Agreement, then this Agreement
shall, at the option of the non‑defaulting Party, be terminated. If the
non‑defaulting Party does not exercise the option to terminate this Agreement,
the non‑defaulting party may require specific performance and also exercise any
other legal rights and remedies available under Kansas law. In the event that
either party brings suit to enforce the terms of this Agreement or for the
breach of any representation or warranty contained herein, the non‑breaching
party shall be entitled to recover its cost, expenses and attorney fees incurred
in bringing such action and enforcing and collecting any judgment obtained
therein from the breaching party.

 

L. EFFECTIVE DATE. This Agreement shall be effective as of September 3rd, 2015
regardless of the date on which it is actually executed by the parties.

 

*****signature page follows****

 

  5

   



 



SELLER:

 

Global Equity Funding, LLC, a Kansas limited liability company

     

 

 

 

By:

/s/ H.M. Burstein

 

H. M. Burstein

I have authority to bind the company

     

BUYER:

 

Viking Investments Group, Inc., a Nevada corporation 

 

 

 

 

 

 

By:

/s/ James A. Doris

 

 

James A. Doris, President

I have authority to bind the company

 



 



  6

   



 

EXHIBIT 'A'

 

LW (WEST WILSON)

 



 

Dated:

March 25, 2013

 

Recorded:

July 17, 2013

 

Lessors:

David W. Wilson and Barbara S. Wilson, husband and wife

 

Lessee:

Flinthills Oil Company, LLC

 

Description:

Township 18 South, Range 22 East

 

 

Section 03: SW/4 SE/4, SE/4 SE/4, N/2 SE/4, NE/4 less a ten acre tract described
as follows: Commencing at the Northwest corner of the said Northeast Quarter,
thence East 660 feet; thence South 645 feet; thence in a Southwesterly direction
to a point 698 feet South of the Northwest corner of said Northeast quarter;
thence North 698 feet to the place of beginning, containing 310.0 acres,

Section 04: NE/4 Except Tract beginning 25' South of the Northwest Corner of
NE/4, thence East 280'; thence South 613'; thence West 280'; thence North 613'
to Point of beginning, containing 156 acres all in Miami County, Kansas.



 

WILSON A (EAST WILSON)

 



 

Dated:

March 25, 2013

 

Recorded:

July 17, 2013

 

Lessors:

David W. Wilson and Barbara S. Wilson, husband and wife

 

Lessee:

Flinthills Oil Company, LLC

 

Description:

Township 18 South, Range 22 East

 

 

Section 03: SW/4 SE/4, SE/4 SE/4, N/2 SE/4, NE/4 less a ten acre tract described
as follows: Commencing at the Northwest corner of the said Northeast Quarter,
thence East 660 feet; thence South 645 feet; thence in a Southwesterly direction
to a point 698 feet South of the Northwest corner of said Northeast quarter;
thence North 698 feet to the place of beginning, containing 310.0 acres

Section 04: NE/4 Except Tract beginning 25' South of the Northwest Corner of
NE/4, thence East 280'; thence South 613'; thence West 280'; thence North 613'
to Point of beginning, containing 156 acres all in Miami County, Kansas.



 



 

K. Feuerborn, husband and wife

 

Lessee:

Caldwell Enterprises, Inc.

 

Description:

The Southeast Quarter (SE/4) and the Southeast Quarter (SE/4) of the Northeast
Quarter (NE/4) of Section 16, Township 20, Range 22, all in Linn County, Kansas.

 

 

 

 

Dated:

May 21, 1981

 

Filed:

August 19, 1981

 

Recorded:

Book 118, Page 478

 

Lessors:

Ralph Nickell and Ollie M. Nickell, husband and wife

 

Lessee:

Glenn Caldwell

 

Description:

The West half (W/2) of the Northeast Quarter (NE/4) and the North Half (N/2) of
the Northwest Quarter (NW/4) except the South 15 acres of the Northwest Quarter
(NW/4) of the Northwest Quarter (N/W/4) of Section 21, Township 20, Range 22,
all in Linn County, Kansas.



 



  7

   



 

EXHIBIT 'C'

FORM ASSIGNMENT

 

ASSIGNMENT OF OIL AND GAS LEASE
AND BILL OF SALE

 

 

KNOW ALL MEN BY THESE PRESENTS, that Global Equity Funding, LLC, hereinafter
called "Assignor," for valuable consideration, the receipt of which is hereby
acknowledged, does grant, bargain, sell convey, transfer, assign and deliver
unto Viking Investments Group, Inc. hereinafter called "Assignee" (whether one
or more), its successors and assigns, a ______ % working interest in and to the
following oil and gas lease and personal property:

 



 

(A) Oil and gas leases described on Exhibit '1' (the "Leases"); and

 

 

 

 

(B) An undivided ____ % interest in and to all producing, nonproducing, and
shut‑in oil and gas wells, salt water disposal wells, water wells, injection
wells, and all other wells on or attributable to the Leases; and

 

 

 

 

(C) An undivided ____ % interest in and to all pumping units, pumps, casing,
rods, tubing, wellhead equipment, separators, heater treaters, tanks, pipelines,
compressors, dehydrators, gas processing equipment, gathering lines, flow lines,
valves, fittings and all other surface and downhole equipment, fixtures, related
inventory, gathering and treating facilities, personal property and equipment
used in connection with the Leases, lands or personal property located thereupon
and all other interests described above; and

 

 

 

 

(D) An undivided ____ % interest in and to all personal property, to include
fixtures and improvements, currently located on the Leases, and used or useable
in connection with oil and gas exploration and production activities.



 

The Lease and above described interests and property are collectively referred
to as the "Assigned Property."

 

ASSIGNMENT TERMS:

 

1. GENERAL WARRANTY. Assignor makes this Assignment with general warranty.
Assignee accepts the Assigned Property with general warranty by Assignor that
Assignor is the owner of the Assigned Property; and has good and marketable
title thereto free and clear of any encumbrances..

 

2. FURTHER ASSURANCES. The parties agree to execute, acknowledge and deliver
such other and further instruments or documents, and to take such other and
further actions as may be reasonably necessary to carry out the provisions of
this Assignment.

 

3. EFFECTIVE DATE. This Conveyance shall be effective as of February 9, 2016, at
12:01 a.m., central standard time.

 

TO HAVE AND TO HOLD the above described property and easement with all and
singular the rights, privileges, and appurtenances thereunto or in any wise
belonging to the said Assignee herein, its successors, personal representatives,
administrators, executors and assigns forever.

 



________________________________

 

 

 

STATE OF __________________           )

 

)ss:

Acknowledgment for ___________________

 

 

COUNTY OF ________________           )

 



 

Be it Remembered that on this _____ day of _______________, 2015, before me, the
undersigned, a Notary Public, duly commissioned, in and for the county and state
aforesaid, came _____________, ____________of _____________, a ________________,
personally known to me to be such officer, and to be the same person who
executed as such officer the foregoing instrument of writing on behalf of said
corporation, and he duly acknowledged the execution of the same for himself and
for said __________________ for the uses and purposes therein set forth.

 

In Witness Whereof, I have hereunto set my hand and official seal on the day and
year last above written.

 

 



 

 

 

Appointment/Commission Expires:

 

Notary Public



 

 



8

